Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Claim Status
Claims 1-11 are pending. Claims 1 and 8-10 have been amended. Claims 1-11 are being examined in this application. In the response to the restriction requirement, Applicants elected fatty liver disease and CCNp38 analog (SEQ ID Nos: 38, 53, 56-58 and 60). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


This rejection has been modified.
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of fatty liver disease, steatosis, liver fibrosis, liver cancer, inflammation or neural inflammation, does not reasonably provide enablement for the delaying the onset of fatty liver disease, steatosis, liver fibrosis, liver cancer, inflammation or neural inflammation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; and (B) The nature of the invention;


(C) The state of the prior art;
Generally the state of the art teach that:
1) There is evidence that some people have genetic predisposition to fatty liver disease and steatohepatitis (i.e. steatosis associated with inflammation). See Dongiovanni et al. (Current Pharmaceutical Design, 2013, 19, 5219-5238), abstract. 
2) Liver fibrosis is influenced by both genetic and environmental factors. See Bataller et al. (J. Clin. Invest. 115:209–218 (2005)), page 210, left column, lines 12-13.
3) Liver cancer cannot be prevented. See Narayana Health (downloaded online on 1/10/2020 from URL:<https://www.narayanahealth.org/liver-cancer/>). 
4) Inflammation cannot be prevented. See Prisma Dentistes (downloaded online on 8/26/2020 from URL:<https://www.prismadentistes.ca/en/perfect-teeth-perfect-food-the-dental-diet/>, page 3, 4th para). 

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Since fatty liver disease, steatosis, liver fibrosis, liver cancer, inflammation and neural inflammation cannot be prevented, the skilled artisan would view that delaying 

(F) The amount of direction provided by the inventor; and (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification provides biological activity experimental results which illustrate that human fibroblast proliferation is increased by PDGF and this stimulation is blocked by the addition of CCN3 protein as well as CCNp38-3. However, the specification fails to provide scientific data and working embodiments with respect to delaying liver cancer fatty liver disease, steatosis, liver fibrosis, inflammation or neural inflammation. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make and use the invention as claimed.
Response to Arguments
Applicant’s arguments filed on 1/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the method of prevention has been replaced with a method for delaying the onset of the listed diseases, thus the rejection should be withdrawn.
Applicant’s arguments are not persuasive.
As discussed above, since fatty liver disease, steatosis, liver fibrosis, liver cancer, inflammation and neural inflammation cannot be prevented, the skilled artisan would view that delaying the onset of fatty liver disease, steatosis, liver fibrosis, liver cancer, inflammation or neural inflammation in a human is highly unpredictable. 
For the reasons stated above the rejection is maintained.

The rejection of claims 8-9 as unpatentable under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9, which depend from claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
To overcome this rejection, Applicant should amend claim 1 to recite “A method for delaying the onset of or treating fatty liver disease, steatosis, liver fibrosis, and liver cancer in a subject comprising: administering to the subject an effective amount of a peptide selected from the group consisting of SEQ ID Nos: 38, 49-50, 56-58 and 60 
	
Allowable Subject Matter
SEQ ID Nos: 36-38, 42, 49-50, 53-58 and 60 are deemed to be free of the prior art. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658